DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-4, 7-11 is/are rejected under 35 U.S.C. 103(a) as being obvious over Illy (WO2015033067, using corresponding English document US Pub 20160214887).
Regarding claims 1-2, 4, 7-8, 10-11: Illy teaches a pane having an electrically conductive coating comprising a substrate having a coating on the surface. The coating, starting from the substrate, comprises wherein the silicon nitride and silicon oxide layers can be stoichiometric (i.e. Si3N4, SiO2) (see 0062 for example)
(SiO2)/SiNx (blocking)/SiOx (lower AR)/ITO (TCO)/SiNx (barrier)/SiOx (upper AR)/(TiO2) (see 0059).
	Although a TiO2 layer is shown above the upper AR, as Illy does not disclose the layers being deposited in a single step (i.e. co-sputtering), one having ordinary skill would reasonably conclude Illy’s above layers to be deposited in sequence, one after 
	The Examiner additionally notes that as Illy does not require the TiO2 layer above the SiO2 (see 0052-0056, especially 0061 as the TiO2 us taught as optional), the SiO2 upper AR can be the uppermost layer in the coating. 
	Given that Si3N4 is the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having ordinary skill would reasonably conclude Illy’s layers to have the same refractive indices as claimed absent an evidentiary showing to the contrary (MPEP 2112).
Illy teaches that their SiOx (lower AR) can have a thickness of 2-100 or even 5-50nm (see 0045. Note* this layer is taught as a neutralizing layer in Illy) and the SiOx (upper AR) above can have a thickness of 40-80nm (see 0049-0051 which discusses this layer). Both layer thicknesses overlap the ranges claimed and overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).  
	Illy does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that Illy’s coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3 and 9: Illy’s ITO (TCO) layer and Si3N4 (barrier) layer can have thickness within the ranges claimed (see example thickness in par. 0086). 
Regarding claim 12: Their blocking layer can have a thickness of 5-50nm (see 0045) which overlaps the claimed range and provides a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).


2.	Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 103(a) as being obvious over Lamine (US Pub 20150239774).
Regarding claims 1-2, 4, 7-8, 10-11: Lamine teaches a pane having an electrically conductive coating comprising a substrate having a coating on the surface. The coating, starting from the substrate, comprises wherein the silicon nitride and silicon oxide layers can be stoichiometric (i.e. Si3N4, SiO2) (see 0043 for example)
SiNx (blocking)/SiOx(lower AR)/ITO (TCO)/SiNx (barrier)/SiOx (upper AR)/…. (0041, Example)
Although Lamine does teach that one additional layer can be on the SiO2 (upper AR), Lamine does allow for their SiO2 to be the uppermost layer (see 0030).
The lower AR can have a thickness of 20-30nm and the upper AR can have a thickness of 50-60nm (0058) overlaps the claimed range and provides a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
Given that Si3N4 is the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having ordinary skill would reasonably conclude Lamine’s layers to have the same refractive indices as claimed absent an evidentiary showing to the contrary (MPEP 2112).

Regarding claims 3, 9 and 12: Lamine’s Si3N4 (blocking) layer, and ITO (TCO) layer can have thickness within the ranges claimed (see thickness in 0058, 0060) and the barrier layer has a thickness overlapping the claimed range and provides a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

3.	Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 103(a) as being obvious over Manz (US Pub 2016002099)
Regarding claims 1-2, 4, 7-8, 10-11: Manz teaches a pane having an electrically conductive coating comprising a substrate having the coating on the surface. Manz provides an example of their coating, starting from the substrate, comprising
SiO2:Al (lower AR)/ITO (TCO)/Si3N4:Al (barrier)/SiO2:Al (uppermost AR)(see Table 1),
but does teach that a Si3N4 layer (blocking) can be added between the substrate and SiO2:Al layer (see 0053). 
	The lower AR and the uppermost AR have thicknesses (see 0096, 0099 regarding layers 3 and 6) overlapping the ranges claimed rendering them obvious absent a showing of unexpected results (MPEP 2144.05).
Given that Si3N4 is the same material as Applicants’ blocking and barrier layer and SiO2 is the same material as Applicants’ lower and upper AR layers, one having 
	Manz does not explicitly disclose the local minimum and maximum reflectance requirements claimed, however, given that Manz’s coating meets that claimed, one having ordinary skill would reasonably conclude the same optical properties to be present absent an evidentiary showing to the contrary (MPEP 2112).
Regarding claims 3 and 9: Manz’s SiO2 (lower AR) layer, ITO (TCO) layer, Si3N4 (barrier) layer and SiO2 (upper AR) layer can all have thickness within the ranges claimed (Table 1). 
Regarding claim 12: Their blocking layer can have a thickness of 5-40nm (see 0053) which overlaps the claimed range rendering the range obvious absent a showing of unexpected results (MPEP 2144.05).

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are moot in view of new grounds of rejection.
	Specifically, the arguments presented by Applicants, in their entirety, assert that the prior art relied upon in the previous Office Action does not anticipate the invention as now claimed. While the Examiner agrees that the art no longer anticipates, the claims are rendered obvious by the prior art of Illy, Lamine and Manz for reasons provided in the above Office Action. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784